Citation Nr: 1412936	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-39 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot disorder, to include plantar fasciitis (claimed as a right foot plantar wart/nerve condition). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1978 to January 1981 and from January1991 to May 1991.  He had additional service in the U.S. Army Reserves from January 1981 to December 2001, with presumed periods of active duty for training (ACDUTRA) and inactive duty for training (INACDTURA).

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to the benefit sought on appeal.

The Board notes that the Veteran originally filed his claim for a plantar wart/nerve condition.  His argument pertaining to his right foot disorder has been far more generic and there is evidence that the Veteran experienced other foot problems.  Thus, while not expressly claimed by the Veteran, the Board is expanding his original claim for service connection as a claim for a right foot disorder, to include plantar fasciitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue has been recharacterized above.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current right foot disorder (plantar fasciitis) is related to service.  His active duty service treatment records from February 1991 indicate that the Veteran complained of "R ankle pain x several days" after he "inverted R foot marching/running PT".  Records also show multiple complaints of right ankle and heel pain beginning in May 1995 after physical training.  The Board finds that additional development must be undertaken to verify the Veteran's periods of ACDUTRA and INACDUTRA while serving in the  Reserves.
The Veteran's treatment records also show a diagnosis of plantar fasciitis in September 1998.  In this regard, the Veteran has not been afforded a VA examination to determine the nature and etiology of this disability.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Given the medical evidence showing a current diagnosis and several complaints of right ankle and heel pain after physical training beginning in 1991, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, a review of the record shows that the Veteran has not been apprised of the appropriate VCAA notice regarding injuries during periods of ACDUTRA and INACDUTRA. Proper notice should be sent to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate VCAA notice regarding service connection for injuries occurring while on ACDUTRA or INACDUTRA.

2.  Attempt to verify all periods of the Veteran's reserve service, including when reserve service began and ended, as well as clearly delineating the periods of active reserve service, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Reports of retirement points are not sufficient to meet the requirements of this Remand order.  A listing of dates of service and whether within those dates the service can be characterized as active, ADCUTRA, or INACDUTRA, is required.  All information obtained as a result of the above will be added to the claims files.

3.  After the above, obtain all service treatment records not currently on file, including all records from each period of reserve service identified through the completion of Remand directive #2.  All information obtained as a result of the above will be added to the claims files.  If records are not obtained, a written report will be added to the claims files documenting the reasons that additional service records were not obtained.

4.  Afford the Veteran the appropriate examination to determine the nature and etiology of his right foot plantar fasciitis.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.  A detailed history should be obtained of injuries and symptoms during service, during periods of ACDUTRA or INACDUTRA.

The VA examiner must consider the Veteran's competent statements of any right foot injuries during active service, or on periods of ACDUTRA or INACDUTRA.

The examiner should opine whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's current right foot plantar fasciitis had its onset during the Veteran's active service, any period of ACDUTRA, or if he sustained an injury during INACDUTRA causing his right foot plantar fasciitis.  The clinical significance, if any, of the Veteran's documented treatment in February 1991 for an inversion injury to the right ankle should be addressed as should the records from 1998, which show a diagnosis of plantar fasciitis.

Detailed rationale should be provided with each opinion. If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that conclusion.

5.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


